DETAILED ACTION
Status of the Claims
	Claims 6, 14, 16 and 18 are cancelled. Claims 1, 3, 5, 7-10 and 17 are pending in this application. Claims 1, 3, 5, 7-10 and 17 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/080726 filed on 11/28/2017, which claims priority from the foreign application GB1620095.8 filed on 11/28/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Rejections Withdrawn
	The 112(a) new matter rejection over claims 1, 3, 5-10, 14 and 16-18 is withdrawn per Applicant’s cancellation of new matter from the claims. 
	The USC 103 rejection over claims 1, 3, 5-10, 14 and 16-18 under Bachmann, Almeida and Shorvon is withdrawn per Applicant’s amendment of deleting caffeine and bumetanide from the second pharmaceutically active agent list. 
New Rejections – Necessitated by Applicant’s Amendments 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al (Psychopharmacological treatment in children and adolescents with autism spectrum disorders in Germany, Research in Developmental Disabilities 34 (2013) 2551–2563, previously cited) (Hereinafter Bachmann), Roberto Canitano (Epilepsy in autism spectrum disorders, Eur Child Adolesc Psychiatry, 2007, 16:61–66) (Hereinafter Canitano), and David B. Burkholder et al (Silas Weir Mitchell on . 
Regarding claims 1 and 5, Bachmann teaches administering potassium bromide to treat autism spectrum disorder (table 3). 
Regarding claims 1 and 17, Bachmann teaches risperidone and olanzapine to be used for ASD treatment (table 3). Of note, Bachmann teaches risperidone as the second most frequently prescribed psychotropic drug for ASD (table 3). 
Regarding claims 3 and 17, since Bachmann teaches administering potassium bromide to treat autism spectrum disorder (table 3), under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02 I). Thus, Bachmann teaches administering a source of bromide to alleviate one or more symptoms associated with ASD. Additionally, Bachmann recites that “core features of ASD are social interaction deficits, impaired communication and language skills and stereotyped or repetitive behaviors and interests; about 50% of ASD patients have mild up to severe intellectual disabilities” (page 2552) therefore, the bromide treatment recited is for alleviating symptoms such as reduced social interaction, absence of interest in others, preference to remain alone, repetitive behaviors and delays in social and learning skills.
Regarding claims 7-8, since people with autism have less cognitive flexibility (the ability to change to other tasks), and since Bachmann teachings treat the symptoms mentioned in the previous paragraph, by improving social behaviors, Bachmann teachings improve cognitive flexibility as well. 

Regarding claim 10, Bachmann teaches the composition to be administered to children which is a group that includes males and females. 
Regarding claims 1, 5 and 17, Bachmann doesn’t teach other forms/sources of bromide that are being claimed. Bachmann also doesn’t teach combining bromide treatment with other treatments such as risperidone and olanzapine. 
	Regarding claims 1, 5 and 17, Canitano teaches that “Epilepsy is quite common in autism spectrum disorders, and it is increasingly recognized as an additional clinical problem that must be dealt with” (page 1, abstract) which is evidence that treating epilepsy in ASD is general knowledge in the art. 
Regarding claims 1, 5 and 17, Burkholder teaches that lithium bromide is a viable therapy for epilepsy (page 1, abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Bachmann, Canitano and Burkholder and achieve the instant invention. Canitano provides the motivation that ASD patients should be treated for epilepsy. Burkholder teaches that epilepsy is treatable with lithium bromide. Burkholder specifically provides a motivation of using lithium bromide over other bromide forms, Burkholder recites “He preferred lithium bromide over other bromide preparations as he claimed it held a higher concentration of bromide, was better tolerated, and was a better hypnotic than potassium bromide. Lithium bromide was just one of many bromide salt preparations available by the turn of the century and was cost prohibitive, often costing as much as four times the other bromide salts. Eventually, lithium was found to be a useful mood stabilizing agent. If Mitchell noticed mood or behavioral effects in his patients taking lithium bromide, he did not report it. He did feel that bromides in general were useful in the treatment of “nervousness” or as a “general 

Response to Arguments
Since all previous rejections are withdrawn, all arguments filed on 12/21/2021 are now moot. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.A./               Examiner, Art Unit 1613  

/MARK V STEVENS/               Primary Examiner, Art Unit 1613